UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One)  QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2009 OR [_] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:1-16739 VECTREN UTILITY HOLDINGS, INC. (Exact name of registrant as specified in its charter) INDIANA 35-2104850 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) One Vectren Square, Evansville, IN 47708 (Address of principal executive offices) (Zip Code) 812-491-4000 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.o Yeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). oYesoNo Table of Contents Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer oAccelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company)Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). oYeso No Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Common Stock- Without Par Value 10 July 31, 2009 Class Number of Shares Date Access to Information Vectren Corporation makes available all SEC filings and recent annual reports, including those of its wholly owned subsidiaries, free of charge through its website at www.vectren.com as soon as reasonably practicable after electronically filing or furnishing the reports to the SEC, or by request, directed to Investor Relations at the mailing address, phone number, or email address that follows: Mailing Address: One Vectren Square Evansville, Indiana47708 Phone Number: (812) 491-4000 Investor Relations Contact: Steven M. Schein Vice President, Investor Relations sschein@vectren.com Definitions AFUDC:allowance for funds used during construction MMBTU:millions of British thermal units APB:Accounting Principles Board MW:megawatts EITF:Emerging Issues Task Force MWh / GWh:megawatt hours / thousands of megawatt hours (gigawatt hours) FASB:Financial Accounting Standards Board OCC:Ohio Office of the Consumer Counselor FERC:Federal Energy Regulatory Commission OUCC:Indiana Office of the Utility Consumer Counselor IDEM:Indiana Department of Environmental Management PUCO:Public Utilities Commission of Ohio IURC:Indiana Utility Regulatory Commission SFAS:Statement of Financial Accounting Standards MCF / BCF:thousands / billions of cubic feet USEPA:United States Environmental Protection Agency MDth / MMDth: thousands / millions of dekatherms Throughput:combined gas sales and gas transportation volumes MISO: Midwest Independent System Operator -2- Table of Contents Table of Contents Item Number Page Number PART I.FINANCIAL INFORMATION 1 Financial Statements (Unaudited) Vectren Utility Holdings, Inc. and Subsidiary Companies Consolidated Condensed Balance Sheets 4-5 Consolidated Condensed Statements of Income 6 Consolidated Condensed Statements of Cash Flows 7 Notes to Unaudited Consolidated Condensed Financial Statements 8 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 25 3 Quantitative and Qualitative Disclosures About Market Risk 39 4 Controls and Procedures 39 PART II.OTHER INFORMATION 1 Legal Proceedings 39 1A Risk Factors 39 6 Exhibits 40 Signatures 40 -3- Table of Contents PART I.FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS VECTREN UTILITY HOLDINGS, INC. AND SUBSIDIARY COMPANIES CONSOLIDATED CONDENSED BALANCE SHEETS (Unaudited – In millions) June 30, December 31, ASSETS Current Assets Cash & cash equivalents $ $ Accounts receivable - less reserves of $6.8 & $4.5, respectively Receivables due from other Vectren companies Accrued unbilled revenues Inventories Recoverable fuel & natural gas costs - Prepayments & other current assets Total current assets Utility Plant Original cost Less:accumulated depreciation & amortization Net utility plant Investments in unconsolidated affiliates Other investments Nonutility property - net Goodwill - net Regulatory assets Other assets TOTAL ASSETS $ $ The accompanying notes are an integral part of these consolidated condensed financial statements. -4- Table of Contents VECTREN UTILITY HOLDINGS, INC. AND SUBSIDIARY COMPANIES CONSOLIDATED CONDENSED BALANCE SHEETS (Unaudited – In millions) June 30, December 31, LIABILITIES & SHAREHOLDER'S EQUITY Current Liabilities Accounts payable $ $ Accounts payable to affiliated companies Payables to other Vectren companies Refundable fuel & natural gas costs Accrued liabilities Short-term borrowings Long-term debt subject to tender Total current liabilities Long-Term Debt - Net of Current Maturities & Debt Subject to Tender Deferred Income Taxes & Other Liabilities Deferred income taxes Regulatory liabilities Deferred credits & other liabilities Total deferred credits & other liabilities Commitments & Contingencies (Notes 9 - 11) Common Shareholder's Equity Common stock (no par value) Retained earnings Accumulated other comprehensive income Total common shareholder's equity TOTAL LIABILITIES & SHAREHOLDER'S EQUITY $ $ The accompanying notes are an integral part of these consolidated condensed financial statements. -5- Table of Contents VECTREN UTILITY HOLDINGS, INC. AND SUBSIDIARY COMPANIES CONSOLIDATED CONDENSED STATEMENTS OF INCOME (Unaudited – In millions, except per share data) Three Months Six Months Ended June 30, Ended June 30, OPERATING REVENUES Gas utility $ Electric utility Other Total operating revenues OPERATING EXPENSES Cost of gas sold Cost of fuel & purchased power Other operating Depreciation & amortization Taxes other than income taxes Total operating expenses OPERATING INCOME OTHER INCOME - NET INTEREST EXPENSE INCOME BEFORE INCOME TAXES INCOME TAXES NET INCOME $ The accompanying notes are an integral part of these consolidated condensed financial statements. -6- Table of Contents VECTREN UTILITY HOLDINGS, INC. AND SUBSIDIARY COMPANIES CONSOLIDATED CONDENSED STATEMENTS OF CASH FLOWS (Unaudited – In millions) Six Months Ended June 30, CASH FLOWS FROM OPERATING ACTIVITIES Net income $ 62.8 Adjustments to reconcile net income to cash from operating activities: Depreciation & amortization Deferred income taxes & investment tax credits Expense portion of pension & postretirement periodic benefit cost Provision for uncollectible accounts Other non-cash charges - net Changes in working capital accounts: Accounts receivable, including to Vectren companies & accrued unbilled revenue Inventories Recoverable/refundable fuel & natural gas costs ) Prepayments & other current assets Accounts payable, including to Vectren companies & affiliated companies ) ) Accrued liabilities ) Changes in noncurrent assets Changes in noncurrent liabilities ) ) Net cash flows from operating activities CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from: Proceeds from long term debt Additional capital contribution from parent Requirements for: Dividends to parent ) ) Retirement of long-term debt, including premiums paid ) ) Net change in short-term borrowings ) ) Net cash flows from financing activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES Proceeds from other investing activities Requirements for: Capital expenditures, excluding AFUDC equity ) ) Other investing activities ) ) Net cash flows from investing activities ) ) Net change in cash & cash equivalents ) ) Cash & cash equivalents at beginning of period Cash & cash equivalents at end of period $ $ The accompanying notes are an integral part of these consolidated condensed financial statements. -7- Table of Contents VECTREN UTILITY HOLDINGS, INC. AND SUBSIDIARY COMPANIES NOTES TO CONSOLIDATED CONDENSED FINANCIAL STATEMENTS (UNAUDITED) 1. Organization and Nature of Operations Vectren Utility Holdings, Inc. (the Company or Utility Holdings), an Indiana corporation, was formed on March 31, 2000 to serve as the intermediate holding company for Vectren Corporation’s (Vectren) for three operating public utilities:Indiana Gas Company, Inc. (Indiana Gas or Vectren North), Southern Indiana Gas and Electric Company (SIGECO or Vectren South), and the Ohio operations (VEDO or Vectren Ohio).Utility Holdings also has other assets that provide information technology and other services to the three utilities.Vectren, an Indiana corporation, is an energy holding company headquartered in Evansville, Indiana and was organized on June 10, 1999.Both Vectren and Utility Holdings are holding companies as defined by the Energy Policy Act of 2005 (Energy Act). Indiana Gas provides energy delivery services to over 560,000 natural gas customers located in central and southern Indiana.SIGECO provides energy delivery services to over 140,000 electric customers and approximately 110,000 gas customers located near Evansville in southwestern Indiana.SIGECO also owns and operates electric generation to serve its electric customers and optimizes those assets in the wholesale power market.Indiana Gas and SIGECO generally do business as Vectren Energy Delivery of Indiana.The Ohio operations provide energy delivery services to approximately 315,000 natural gas customers located near Dayton in west central Ohio.The Ohio operations are owned as a tenancy in common by Vectren Energy Delivery of Ohio, Inc. (VEDO), a wholly owned subsidiary of Utility Holdings (53 percent ownership), and Indiana Gas (47 percent ownership).The Ohio operations generally do business as Vectren Energy Delivery of Ohio. 2. Basis of Presentation The interim consolidated condensed financial statements included in this report have been prepared by the Company, without audit, as provided in the rules and regulations of the Securities and Exchange Commission and include a review of subsequent events through August 10, 2009, the date the financial statements were issued.Certain information and note disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States have been omitted as provided in such rules and regulations.The information in this report reflects all adjustments which are, in the opinion of management, necessary to fairly state the interim periods presented, inclusive of adjustments that are normal and recurring in nature.These consolidated condensed financial statements and related notes should be read in conjunction with the Company’s audited annual consolidated financial statements for the year ended December 31, 2008, filed with the Securities and Exchange Commission on March 2, 2009, on Form 10-K.Because of the seasonal nature of the Company’s utility operations, the results shown on a quarterly basis are not necessarily indicative of annual results. The preparation of financial statements in conformity with accounting principles generally accepted in the United States requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the statements and the reported amounts of revenues and expenses during the reporting periods.Actual results could differ from those estimates. 3. Subsidiary Guarantor and Consolidating Information The Company’s three operating utility companies, SIGECO, Indiana Gas, and VEDO are guarantors of Utility Holdings’ $515 million in short-term credit facilities, of which none were outstanding at June 30, 2009, and Utility Holdings’ $922 million unsecured senior notes outstanding at June 30, 2009.The guarantees are full and unconditional and joint and several, and Utility Holdings has no subsidiaries other than the subsidiary guarantors.However, Utility Holdings does have operations other than those of the subsidiary guarantors.Pursuant to Item 3-10 of Regulation S-X, disclosure of the results of operations and balance sheets of the subsidiary guarantors separate from the parent company’s operations is required.Following are consolidating financial statements including information on the combined operations of the subsidiary guarantors separate from the other operations of the parent company.Pursuant to a tax sharing agreement with Vectren, tax effects, which are calculated on a separate return basis, are recorded at the parent (Utility Holdings) level.
